             Case 2:18-cv-01543-JLR Document 130 Filed 04/10/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          BOMBARDIER INC.,                              CASE NO. C18-1543JLR

11                               Plaintiff,               ORDER
                   v.
12
            MITSUBISHI AIRCRAFT
13
            CORPORATION, et al.,
14
                                 Defendants.
15
            On April 9, 2019, the parties contacted the court and requested a Local Rule 7(i)
16
     telephonic hearing on Defendants Marc-Antoine Delarche and Keith Ayre’s motion for
17
     an extension of time to respond to Plaintiff Bombardier Inc.’s motion for a preliminary
18
     injunction. See Local Rules W.D. Wash. LCR 7(i) (“Upon the request of any party, and
19
     with the court’s approval, a motion may be heard by telephone without the filing of
20
     motion papers.”); (see also MPI (Dkt. # 123).) In light of this representation, the court
21
     ORDERS the parties to file letters of no more than one (1) page explaining the requested
22


     ORDER - 1
             Case 2:18-cv-01543-JLR Document 130 Filed 04/10/19 Page 2 of 2



 1   extension and the opposition to the request. The parties must file their letters no later

 2   than Friday, April 12, 2019, at 5:00 p.m. After reviewing the letters, the court will

 3   inform the parties if a telephonic hearing on the motion will be necessary.

 4          Dated this 10th day of April, 2019.

 5

 6                                                     A
                                                       JAMES L. ROBART
 7
                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
